DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021, has been entered.
 Claims 1, 3, 4, 11 and 13-75 are pending.  Claims 27-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13, 16, 17 and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70. 
Regarding claim 1, Zhang et al. teaches the selective incorporation of 5-hydroxytryptophan into proteins in mammalian cells.  See Title.  This reads on “protein, polypeptide or a peptide comprising one or more 5-hydoxyindol groups or 5-aminoinodole groups incorporated into the protein, polypeptide or peptide” (current claim 11).   Further, Zhang et al. teaches 5-HTPP as a probe for protein structure and function.  See page 8866.

Eichler et al. teaches that “[p]henolic compounds, including 4-, 5- and 6- hydroxyindoles, react with diazonium salts (diazo coupling) to give azo dyes with are strongly coloured.  These reactions are very sensitive and often allow the detection of hydroxyindoles below the microgram level.  In non-hydroxylated, and in such compounds where the phenolic group is blocked by ether or ester formation little colour occurs with simple diazonium salts.  However, certain complex diazonium salts give colours with indole acids and indolealkylamines and these salts may be useful for identification” (current claim 13, 16 and 17).  Page 70.   This reads on “wherein the 5-hydroxyindole group or 5-aminoindole group is covalently coupled to a diazonium compound.”
In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize a diazonium compound to effect the strong detection of 5-HTPP as a probe for protein structure and function as suggested by Eichler et al.  

Claims 3, 4, 18, 23-25 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70 as applied to claims 1, 11, 13, 16, 17 and 74 above, and further in view of Gavrilyuk et al., Bioconjugate chemistry, 23 (12):2321-2328 (2012).

Regarding claim 3, neither reference teaches ‘wherein the protein is an antibody, or an antibody fragment.”
Gavrilyuk et al. teaches “4-formylbenzene diazonium hexafluorophosphate (FBDP) is novel bench-stable crystalline diazonium salt that reacts selectively with tyrosine . . .  FBDP-conjugation was used for the facile introduction of small molecule tags, poly(ethylene) glycol chains (PEGylation), and functional small molecules onto model proteins and to label the surface of living cells” (current claims 14 and 18).  Abstract.  In particular, Gavrilyuk et al. teaches that “[s]ince antibodies constitute perhaps the most important class of proteins in bioconjugation chemisty, we studied the potential of FBDP labeling of the antibody trastuzumab” (current claims 4, 24 and 25).  Page 8.  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combination of Zhang et al. and Eicher et al. with Gavrilyuk et al. such that an antibody is modified by incorporating one or more 5-hydroxyindole groups or 5-aminoindole groups thus allowing it to be useful for identification.  The modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Zhang et al. teaches the incorporation of one or more 5-hydroxyindole groups or 5-aminoindole groups into a protein.  Gavrilyuk et al. teaches antibodies as perhaps the most important class of proteins in bioconjugation chemistry and uses a diazonium compound for labeling, which is taught by Eichler et al.  It follows that a skilled artisan would be motivated to modify the most important class of proteins by incorporating one or more 5-hydroxyindole groups or 5-aminoindole groups into the protein, as .

Claim 19, 21, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., PNAS, vol. 101, no. 24 (2004), 8882-8887, in view of Eichler et al.,  Handbook of Experimental Pharmacology (1966), Vol. XIX, page 70 as applied to claims 1, 11, 13, 16, 17 and 74 above, and further in view of Jensen et al., Chembiochem, 2016 December 02; 17(23):2216-2219.
Teachings of Zhang et al. and Eichler et al. are discussed above.
Regarding claim 19, neither reference teaches “wherein the compound is immobilized on a solid matrix, surface or support.”
Regarding claim 19, Jensen et al. teaches a triazabutadiene scaffold.  See page 1, “Abstract.”  Jensen et al. teaches that “[a]ryl diazonim ion are masked in the form of triazabutadienes and appended on to proteins.  The aryl diazonium ion are released in a light-dependent manner and go on to react with electron-rich aromatic moieties” (current claims 2, 14 and 18).   Page 1, “Graphical Abstract.”  Jensen et al. teaches that “[a]ryl diazonium ions selectively target electron-rich amino acid side chains, most notably tyrosine.”  Page 2. Jensen et al. teaches fluorescently labeled tyrosine (current claim 26).  See page 2. 
Regarding claim 21 and 22, Jensen et al.’s composition would be expected to be cleavable with a suitable reducing agent because it comprises the same materials and combination as recited by the instant claims. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“Products of identical chemical composition cannot have mutually exclusive properties.”) 
prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the combination of Zhang et al. and Eicher et al. with Jensen et al. such that the diazonium compound is immobilized on a solid matrix, surface or support.  This feature is commonplace when using a technique of catch-and-release pull down studies for diagnostic purposes.  The modification would be simply a matter of applying a known technique to a known device ready for improvement to yield predictable results.  Here, Zhang et al. teaches the incorporation of one or more 5-hydroxyindole groups or 5-aminoindole groups into a protein, and Eichler et al. teaches diazonium conjugation with 5-hydroxyindole groups or 5-aminoindole groups, which are electron-rich moieties.  Jensen et al. teaches aryl diazonium ions appended on to protein and specifically a triazabutadiene scaffold.  It follows that a skilled artisan would be motivated to modify the diazonium compound such that is it immobilized so as to be used in catch-and-release studies, which would have rendered predictable results to one of ordinary skill in the art.

Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618